Name: Commission Regulation (EC) No 1829/95 of 26 July 1995 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1994/95 wine year
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  marketing;  consumption;  EU finance;  agricultural structures and production
 Date Published: nan

 27. 7. 95 EN Official Journal of the European Communities No L 175/47 COMMISSION REGULATION (EC) No 1829/95 of 26 July 1995 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1994/95 wine year granted ; whereas the estimate adopted for promotional campaigns in 1985/86, 1986/87, 1987/88 , 1988/89 , 1989/90, 1990/91 , 1991 /92, 1992/93 and 1993/94 makes it possible for these to be financed ; whereas the amount available for financing the 1994/95 campaign measure is estimated at ECU 8 million ; Whereas Member States meeting the conditions for carrying out such promotional campaigns are those where such measures have been carried out in previous wine years ; Whereas, in order to ensure better management of the budget funds, it has proved necessary to fix a deadline for the signature and payment of contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Article 46 (5) and Article 8 1 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), Whereas Article 1 (2) of Commission Regulation (EEC) No 3461 /82 of 9 December 1985 on the organization of campaigns to promote the consumption of grape juice (% as last amended by Regulation (EC) No 1 828/95 (% provides that the Member States in which the campaigns to promote the consumption of grape juice are to be carried out and the total amounts allocated for the finan ­ cing of the campaigns in each of the said Member States must be determined for each wine year ; Whereas Article 4 (2) of Commission Regulation (EEC) No 2641 /88 f) laying down detailed rules for the applica ­ tion of the aid scheme for the use of grapes, grape must and concentrated grape must to produce grape juice, as last amended by Regulation (EEC) No 2056/94 (8), fixes the proportion of the aid intended for financing the promotional campaign at 35 % ; Whereas Annex VII to Commission Regulation (EC) No 2000/94 of 27 July 1994 fixing the buying-in prices, aids and certain other amounts applicable for the 1993/94 wine year to intervention measures in the wine sector (9) fixes the amount of aid for the 1994/95 wine year ; Whereas the amount available for such financing depends on the quantities of products in respect of which aid is Article 1 1 . For the 1994/95 wine year, campaigns to promote the consumption of grape juice as provided for in Article 1 ( 1 ) of Regulation (EEC) No 3461 /85 shall be carried out in Germany, France, Spain and the Netherlands. The total amount for financing those campaigns shall be :  ECU 2 075 000 in Germany,  ECU 1 650 000 in France,  ECU 1 430 000 in Spain ,  ECU 605 000 in the Netherlands. 2. Contracts for that campaign shall be signed within nine months at the latest following the date of entry into force of this Regulation. The payment of contracts shall be made three months at the latest after the successful fulfilment of the contracts. 3 . The amounts referred to in paragraph 1 shall be converted into national currencies using the agricultural conversion rate in force on 1 September 1995. ') OJ No L 84, 27. 3 . 1987, p. 1 . 2) OJ No L 148 , 30. 6. 1995, p. 31 . 3) OJ No L 387, 31 . 12. 1992, p. 1 . 4) OJ No L 22, 31 . 1 . 1995, p. 1 . ^ OJ No L 332, 10 . 12. 1985, p. 22. 6) See page 46 of this Official Journal. A OI No L 236, 26. 8 . 1988 , p. 25. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. 8) OJ No L 187, 13. 7. 1991 , p. 30. 9 OJ No L 201 , 4. 8 . 1994, p. 3. No L 175/48 EN Official Journal of the European Communities 27. 7. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission